This case originated in a county court, and a judgment there rendered for Wright, as set forth in the main opinion, was affirmed on appeal to the circuit court.
Under section 5185, Code of 1930, a fire insurance policy on mortgaged property covers the mortgagee's interest therein, though the premium on the policy has not been paid, and obligates the insurer to indemnify the mortgagee to the extent of his interest in the property against any loss or damage occurring thereto within the terms of the policy. Where, as here, the policy was issued at the instance of the owner of the property, the mortgagee is under no obligation to pay the premium thereon, and the only right the insurer has against the mortgagee is to cancel the policy in event the owner fails, and the mortgagee declines, to pay the premium, when requested so to do. The forbearance to collect the premium, in the absence of an agreement by the mortgagee to the contrary, is, by virtue of the above-mentioned statute, extended *Page 235 
by the insurer to the owner and not to the mortgagee; and the owner alone is indebted to the insurer, or, as here, to the insurer's agent therefor. The appellants, therefore, have no claim against the mortgagee for reimbursement for the premium paid by them on the policy. The judgment of the court below should be affirmed.
I am requested by Justice COOK to say that he concurs in this opinion.